DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed April 30, 2021, was granted August 9, 2021.  Therefore, this application will be accorded special status.

Election/Restrictions
Applicant’s election of Group I (claims 83-93 and 99-108) in the reply filed on November 2, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 94-98 and 109-112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2021.
Claims 83-93 and 99-108 are under examination.

Information Disclosure Statement
The information Disclosure Statements filed April 30, 2021, which appears to incorporate five separate Information Disclosure Statements; July 30, 2021; and November 2, 2021; have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Specification correcting the size of the Sequence Listing ASCII text file in the Sequence Listing Incorporation by Reference paragraph.  The Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 1,027,289 bytes, whereas the ASCII text file itself lists the size as 1,027,301 bytes.

Claim Rejections - 35 USC § 112
Claims 107-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 107 depends from claim 98, which is a non-elected claim.  It is suggested that claim 107 depend from claim 99 instead.	
	Claim 108 depends from claim 107, and is therefore included in this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 83-85 and 88 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims recite a composition comprising a Cas polypeptide, which may be a Type V Cas polypeptide.  In particular, the Cas polypeptide can be a C2c1 or C2c3 polypeptide. This judicial exception is not integrated into a practical application because such polypeptides exist in nature, and can be isolated from a variety of bacterial species. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, whether isolated or not, such naturally-occurring polypeptides are deemed to fall under the judicial exception of natural products, and as such, are not patent-eligible subject matter pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013).
In Myriad, the Supreme Court considered the patent eligibility of several claims directed to isolated DNA related to the human BRCA1 and BRCA2 cancer susceptibility genes.  The Supreme Court held that certain of Myriad Genetics' claims to isolated DNA are not patent-eligible, because they read on isolated naturally-occurring DNA that is a "product of nature."  The Court held that isolating a "gene are patent eligible, because they are limited to cDNA, which is a type of man-made DNA composition that is not naturally occurring.  The Court held that "cDNA is not a 'product of nature' and is patent eligible under §101.”
Here, the claims read on the judicial exception of naturally occurring Cas polypeptides.  It is well-known that bacteria produce such Cas polypeptides, and that these polypeptides function as immune protection for the bacteria.  For example, CRISPR polypeptides are known to function with guide sequence in order to bind to bacterial sequences (see, e.g.,  U.S. Patent No. 8,697,359, issued April 15, 2014, and cited in the Information Disclosure Statement filed April 30, 2021 and Schunder et al., 303 International Journal of Medical Microbiology 51-60, (2013)).  Thus, the claimed compositions do not differ significantly from the judicial exception of naturally occurring products, and therefore, they are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 83-8, and 88 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schunder et al., 303 International Journal of Medical Microbiology 51-60, (2013).
Francisella tularensis subsp. novicida (abstract, pages 52-54 and Figures 1-3).  Schunder discloses that CRISPR/Cas systems comprise guide crRNAs that are able to interfere with alien nucleic acid, which is interpreted as being the target sequence, via the Cas proteins (paragraph bridging pages 51 and 52).
While Schunder does not explicitly disclose that the CRISPR/Cas systems form a complex with nucleic acid components, such as the guide crRNAs, that the systems are Type V systems, or that the complex will direct cleavage at the target sequence, the CRISPR/Cas systems disclosed by Schunder inherently possess the claimed characteristics, as required by claims 83-85 and 88.  Therefore, Schunder is deemed to anticipate claims 83-85 and 88.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 83-93 and 99-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,790,490.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘490 patent.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides. 
The claims of the ‘490 patent are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 83-84 and 86-92 of copending Application No. 15/842,073 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is noted that the ‘073 application will issue as U.S. Patent No. 11, 180,751 on November 23, 2021.  Upon issuance of the ‘751 patent, this rejection will no longer be a provisional rejection.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of copending Application No. 16/400,026 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘026 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9 of copending Application No. 16/773,000 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘000 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 13 of copending Application No. 16/894,678 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘678 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/909,064 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘064 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17and 28-40 of copending Application No. 16/909,101 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is rendered obvious over the claims of the copending application.  The copending claims are directed to a method comprising altering expression of gene of interest in a mammalian cell by delivering a Cpf1 protein, which is a Type V CRISPR polypeptide, and guides therefore.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of the ‘101 application could be carried out using the composition claimed by the instant application, since the method of the ‘101 application is carried out by a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.


Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 32 of copending Application No. 16/954,032 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘032 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-48 of copending Application No. 17/246,466 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘466 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.


Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 17, 19-20, 22, 42, and 46-49 of copending Application No. 17/265,910 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘910 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636